Casey, J. (concurring).
Although I disagree with the dissent and agree in result with the majority, I write *299separately because I cannot accept all of the legal propositions on which the majority opinion relies, or that the issues are as broad as the majority indicates. In my opinion, all that is required to support this conviction of robbery in the second degree under subdivision 1 of section 160.10 of the Penal Law is a finding that this defendant was a “principal” in the robbery committed by another (Caruso herein), and that defendant, acting as such principal, was aided therein by the actual presence of Caruso. This is what the trial court generally charged, with no exception taken thereto, and that is what the jury found as a question of fact. All other considerations aside, I see no reason to disturb that verdict, supported as it is in fact and in law. The facts reveal that this defendant drove the “getaway” car which, during the commission of the robbery, was parked with this defendant waiting in it only about 100 yards from the market that was robbed by Caruso. That defendant did not actually enter the premises with Caruso does not mean, in my view, that as a matter of law he was not actually present, as the dissent concludes; nor is the degree of the crime or the guilt of Caruso relevant to the issues of this case.
For the above reasons, I believe the judgment of conviction should be affirmed.